DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                Summary
The preliminary amendment filed on 7/24/2020 have been acknowledged. Claims 1-50 was canceled and new claims 51-84 have been added. 
Claims 51-84 are pending and considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to two set of very similar methods for eliciting in a subject an immune response to a cancer cell that expresses a cytomegalovirus (CMV) antigen target to the same caner related antigen, i.e. the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments. 
In the instant case, the reference claims are directed to method comprising a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the current rejected claims are directed a method using the same polypeptide antigen but the it is genetically expressed by dendritic cells that are genetically comprises a polynucleotide sequence encoding the same antigen.  Therefore, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,937,937,717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both 
Particularly in the instant case, the reference method in particularly is directed to a method using a polynucleotide encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments, wherein the rejected claims are directed to method comprising treating the same group of subject as describe above, a composition comprising a dendritic cells that genetically comprises a polynucleotide encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof. 
Therefore, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 51-84 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-84 of copending Application No. 16,822,354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to a method for eliciting in a subject with same cancer or tumor an immune response target to the same caner related antigen, i.e. the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments.
In particular, the rejected claims are directed to method comprising selecting such patient in need of treatment a composition comprising dendritic cells comprising the polynucleotide encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, whereas the conflict reference claims are directed a method using the same antigen phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB) presented by virus like particle. (VLP). Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	
Claims 51-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 19-24, 30-35, 40-45, and 50-55 of U.S. Patent No. 10,632,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method comprising a broader scope then the current rejected claims, but it comprises the scope of the current claims drawn to a method using dendritic cells comprising a polynucleotide sequence encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof. 
In addition, the issue claim 6-8, 40-45 and 50-55 are also obvious to the rejected claims as the same targeted antigen included in the selections is presented as polypeptide or polynucleotide encoding the same. Therefore, these two sets of claims are not patentable distinct but obvious each from for any person ordinarily skilled in the art.
Claims 51-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,425,898B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method comprising the scope overlapping with the scope of the current rejected claims that is drawn to a method using the same polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof although the issue claims are directed to a bigger scope of the selected CMV antigen pool. Therefore, these two sets of claims are not patentable distinct but obvious each from other for any person ordinarily skilled in the art.
Claims 51-53, 55, 56, 65-66, 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,011,835B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method comprising the scope overlapping with the scope of the current rejected claims that is drawn to a method using the same polypeptide of phosphoprotein unique long 83 .
Claims 51-53, 55, 56, 65-66, 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,764,026B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method using a CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof, in addition to other antigen, whereas the rejected current claims are directed to a method using dendritic cells comprising a polynucleotide just encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65) or glycoprotein UL55 (gpUL55; a/k/a gB), or immunogenic fragments thereof. Therefore, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art.
Claims 51-53, 55, 56, 65-66, 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 22 of U.S. Patent No. 9,974,848B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a method comprising a step of using a CMV antigen or its fragment thereof, i.e. a polypeptide of phosphoprotein unique long 83 (ppUL83; a/k/a pp65), which overlap with the scope obvious to the current rejected claims that are directed to a method using dendritic cells comprising a polynucleotide encoding the phosphoprotein unique long 83 (ppUL83; a/k/a pp65). Because the rejected claims use an open language that fails to limit the claimed method without other additional step of composition used in the method.  To this context, these two sets of claims are not patentable distinct but obvious for any person ordinarily skilled in the art.
   Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648

/BAO Q LI/Primary Examiner, Art Unit 1648